Title: To Alexander Hamilton from John Fitzgerald, 20 November 1793
From: Fitzgerald, John
To: Hamilton, Alexander



Alexandria [Virginia] Novr. 20th. 1793
Sir!

The Surveyor of this District having some time ago sent in his resignation to the President and a few days since gone to live out of the District, I found myself under the necessity of making a temporary appointment, and have accordingly nominated Mr. Vincent Gray to act until your instructions arrive, which I flatter myself will not be disagreeable to you.
The President will of course have some conversation with you on the subject of filling up this vacancy. Mr. Gray has been strongly recommended for that purpose; as you must have a knowledge of his talents and assiduity for some years past, I shall only assure you, that, in my opinion, the appointment of him will not only tend to give general mercantile satisfaction here, but also to the stability and perhaps the increase of Revenue.
I have the honor to be Sir!   Your most Obedt. Servt

John Fitzgerald

